537 U.S. 1099
DASTAR CORP.v.TWENTIETH CENTURY FOX FILM CORP. ET AL.
No. 02-428.
Supreme Court of United States.
January 10, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.


2
C. A. 9th Cir. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 14, 2003. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 10, 2003. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 24, 2003. This Court's Rule 29.2 does not apply. JUSTICE BREYER took no part in the consideration or decision of this petition. Reported below: 34 Fed. Appx. 312.